UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4603


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LEE SERGENT,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cr-00041-1)


Submitted:   March 28, 2014                 Decided:   April 9, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, Joseph F. Adams,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth      Lee    Sergent          pleaded          guilty     pursuant        to    a

written plea agreement to possession of a firearm by a convicted

felon,    in        violation      of     18       U.S.C.         § 922(g)(1)         (2012),    and

distribution of oxycodone, in violation of 21 U.S.C. § 841(a)(1)

(2012),    and       was   sentenced          to        concurrent       terms    of     forty-two

months’    imprisonment.             Sergent            appeals      his      sentence,    arguing

that     the    district          court       erred          in     applying      a     four-level

enhancement         for    possession          of       a    firearm     in    connection       with

another felony offense under U.S. Sentencing Guidelines Manual

(“USSG”) § 2K2.1(b)(6)(B) (2012).                           We affirm.

               In    reviewing      the       district         court’s        application       of    a

sentencing Guideline, we review its legal conclusions de novo

and its factual findings for clear error.                                     United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                     An enhancement

under USSG § 2K2.1(b)(6)(B) is appropriate when a firearm or

ammunition possessed by a defendant “facilitated, or had the

potential       of     facilitating,            another           felony      offense.”          USSG

§ 2K2.1    cmt.       n.14(A).          The     requirement            that     the    firearm       be

possessed “in connection with” another felony “is satisfied if

the firearm had some purpose or effect with respect to the other

offense,” such as to protect or embolden the actor.                                           United

States    v.    McKenzie-Gude,            671       F.3d      452,     464     (4th    Cir.     2011)

(internal quotation marks omitted).                               However, “the requirement

                                                    2
is not satisfied if the firearm was present due to mere accident

or coincidence.”         United States v. Jenkins, 566 F.3d 160, 163

(4th   Cir.     2009)     (internal    quotation    marks       omitted).          The

Guidelines     commentary      specifically    provides        that    a    defendant

possesses a firearm in connection with another felony “in the

case of a drug trafficking offense in which a firearm is found

in close proximity to drugs, . . . because the presence of the

firearm has the potential of facilitating [the drug-trafficking]

felony offense.”        USSG § 2K2.1 cmt. n.14(B).

           On        appeal,   Sergent    argues    that       his     simultaneous

possession of the firearm and oxycodone was merely coincidental.

Because the record was adequate to support a contrary finding,

however, we conclude the district court did not err in imposing

the enhancement.

           Accordingly,         we    affirm   Sergent’s        sentence.           We

dispense      with     oral    argument   because       the    facts       and   legal

contentions     are     adequately    presented    in    the   materials         before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          3